Case 5:19-cv-02439-TJH-SHK Document 80 Filed 09/03/21 Page 1 of 1 Page ID #:943



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                           FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11    POMPEYA COBIAN,                                  Case No: 5:19-CV-02439-TJH-SHKx
                                                       Assigned to Hon. Terry J. Hatter, Jr.,
12             Plaintiffs,                             Courtroom 9B, and Magistrate Judge Shashi
                                                       H. Kewalramani, Courtroom 3 or 4
13       vs.                                           (Complaint filed on July 19, 2019)
14    COSTCO WHOLESALE                                 ORDER RE JOINT DISMISSAL OF
      CORPORATION, AND DOES 1                          ENTIRE ACTION [JS-6]
15    THROUGH 50, INCLUSIVE,
16             Defendants.
17

18

19         Having considered the Parties’ Stipulation Re Request for Dismissal and finding
20   that good cause exists, this Court orders that:
21         1.        With good cause, Plaintiff’s case 5:19-CV-02439-TJH-SHK is
22   DISMISSED with prejudice.
23

24   DATED: September 3, 2021            _________________________________
25                                               Judge Terry J. Hatter, Jr.
                                             UNITED STATES DISTRICT JUDGE
26

27

28
                                                 -1-

                                                                                         Dismissal
